IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20555
                        Conference Calendar



JAY NOLAN RENOBATO,

                                         Plaintiff-Appellant,

versus

BUREAU OF THE PUBLIC DEBT,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-425
                      --------------------
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jay Nolan Renobato appeals the district court’s dismissal of

his complaint for lack of subject matter jurisdiction.    The

district court dismissed Renobato’s complaint, determining that

the United States was the proper party defendant, that the

exception provided in 28 U.S.C. § 2680(i) to the Federal Tort

Claims Act’s waiver of sovereign immunity covered Renobato’s

claims, and that sovereign immunity barred Renobato’s claims.

Renobato has not provided an argument, containing his

“contentions and the reasons for them, with citations to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-20555
                                  -2-

authorities and parts of the record on which the appellant

relies” sufficient to challenge the district court’s reasons for

dismissing his complaint.     Fed. R. App. P. 28(a)(9); see

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987) (general arguments giving only broad

standards of review and not citing to specific errors are

insufficient to preserve issues for appeal).       Accordingly, he has

abandoned the issue before the court.       See Brinkmann, 813 F.2d at

748.

       Even on the merits, Renobato’s appeal is without arguable

merit and is frivolous.     See 28 U.S.C. § 2680(i); Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).       Because the appeal is

frivolous, it is DISMISSED.     See 5th Cir. R. 42.2.

       APPEAL DISMISSED AS FRIVOLOUS.